ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                         )
                                                    )
BAE Systems Inc.                                    )   ASBCA No. 59225
                                                    )
Under Contract No. NOOI 78-04-D-4018 et al.         )

APPEARANCES FOR THE APPELLANT:                          Terry L. Albertson, Esq.
                                                        Stephen J. McBrady, Esq.
                                                         Crowell & Moring LLP
                                                         Washington, DC

APPEARANCES FOR THE GOVERNMENT:                         E. Michael Chiaparas, Esq.
                                                         DCMA Chief Trial Attorney
                                                        Douglas R. Jacobson, Esq.
                                                         Trial Attorney
                                                         Defense Contract Management Agency
                                                         Bloomington, MN

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 6 October 2015



                                            ~~  Administrative Judge
                                                Acting Chairman
                                                Armed Services Board
                                                of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59225, Appeal of BAE Systems Inc.,
rendered in conformance with the Board's Charter.

      Dated:


                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals